DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 05/15/2020.  
Claims 1-20 are pending.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 06/09/2022, 03/03/2021, 12/04/2020 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
Drawings
The drawings received on 05/15/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 13, 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Zhu et al., (US 2018/0199205 A1, herein after Zhu).
Claims 1 and 19,
	Zhu discloses receiving a sequence of data packets from a first node at a second node (The sequence number of the data packet is a sequence number corresponding to the information sent by the radio access point to the authentication server ¶ [0411]); generating, at the second node, a packet error bitmap corresponding to error-free packets in the sequence of packets that are received error free in a first transmission attempt (the radio access point performs calculation by using the first random number and the second random number to obtain a session key; the radio access point performs calculation by using the second public key corresponding to the authentication server to obtain a shared key (interpreted as generating a packet…since device performs calculation to  obtain key it is interpreted that packet received in first attempt), ¶ [0414]); transmitting, from the second node to the first node, the packet error bitmap (sending the master key to user terminal ¶ [0006]); and mixing, at the second node, the error-free packets to generate a shared secret (the radio access point receives the master key after the first encryption sent by the authentication server, the master key after the first encryption being a master key that is obtained after the authentication server encrypts, ¶ [0224]. generating a master key for the user terminal based on the user information, sending the master key to the user terminal when the first identity authentication succeeds and sending the master key to the radio access point ¶ [0006]).
Claim 19 encompass limitations that are similar to limitations of claim 1, except a non transitory computer readable medium and at least one processor.  Zhu discloses non transitory CRM and processor, ¶ [0027].  Thus, it is rejected with the same rationale applied against claim 1 above.

Claims 2 and 20, 
	Zhu discloses wherein the generated shared secret is a newly generated shared secret, (the authentication server performs calculation by using the first public key corresponding to the radio access point to obtain a shared key, ¶ [0406]) and where the mixing includes mixing the generated shared secret with a current shared secret used by the first node and the second node (the authentication server performs calculation according to a previous session key and a previous shared key to obtain the first key ¶ [0407]… After performing calculation to obtain the first key, the authentication server encrypts, by using the first key, the information sent ¶ [0408]).
Claim 20 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.

Claim 3,
	Zhu discloses wherein the shared secret is used as an encryption key for secure communications between the first node and the second node (the authentication server performs calculation according to a previous session key and a previous shared key to obtain the first key ¶ [0407]… After performing calculation to obtain the first key, the authentication server encrypts, by using the first key, the information sent ¶ [0408]…Fig. 2 step 204 negotiate with terminal to respective master keys to establish an encrypted wireless network connection).
Claim 4,
Zhu discloses wherein the shared secret is used as a password for authentication between the first node A and the second node (¶ [0415] the radio access point performs calculation according to a previous session key and a previous shared key to obtain the second key. [0416] After performing calculation to obtain the second key, the radio access point encrypts, by using the second key, the information sent to the authentication server. [0417] In conclusion, the authentication server encrypts, by using the first key, the information sent to the radio access point, and the radio access point encrypts, by using the second key, the information sent to the authentication server, thereby ensuring security of information transmission between the radio access point and the authentication server…¶ [0160] the key information includes at least one of a password or a certificate).
Claim 7,	
Zhu discloses wherein the sequence of packets is transmitted using a broadcast or multicast protocol (he independent channel is a communication channel bypassing the radio access point, for example, a 2G network, or a 3G network. A manner of communication between the user terminal 140 and the authentication server 160, ¶ [0067]…).
Claim 13,
	Zhu discloses a method comprising: transmitting a sequence of data packets from a first node to each of a plurality of additional nodes (The sequence number of the data packet is a sequence number corresponding to the information sent by the radio access point to the authentication server ¶ [0411]); receiving, at the first node, error-free packet bitmap messages from the plurality of additional nodes corresponding to packets in the sequence of packets received correctly at the respective additional nodes(the radio access point performs calculation by using the first random number and the second random number to obtain a session key; the radio access point performs calculation by using the second public key corresponding to the authentication server to obtain a shared key (interpreted as generating a packet…since device performs calculation to  obtain key it is interpreted that packet received in first attempt), ¶ [0414]… sending the master key to user terminal ¶ [0006]); forming, at the first node, a composite packet error bitmap corresponding to error-free packets received correctly at each of the plurality of additional nodes ([0068] The authentication server 160 stores a set of trusted public keys, and user information and key information that correspond to each user terminal 140. The authentication server 160 may be one server, a server cluster including multiple servers, or a cloud computing center. [0074] The user authentication module 1631 may receive a registration request sent by the user terminal, generate the user information and the key information for the user terminal, provides the generated user information and key information for the user terminal, and stores the generated user information and key information in the user database 1621); transmitting, from the first node, the composite error bitmap; and mixing, at the first node, the error-free packets to generate a shared secret (the radio access point receives the master key after the first encryption sent by the authentication server, the master key after the first encryption being a master key that is obtained after the authentication server encrypts, ¶ [0224]. generating a master key for the user terminal based on the user information, sending the master key to the user terminal when the first identity authentication succeeds and sending the master key to the radio access point ¶ [0006]).
Claim 14, 
Zhu discloses wherein the generated secret is a newly generated shared secret, (the authentication server performs calculation by using the first public key corresponding to the radio access point to obtain a shared key, ¶ [0406]) and where the mixing includes mixing the generated shared secret with a current shared secret (the authentication server performs calculation according to a previous session key and a previous shared key to obtain the first key ¶ [0407]… After performing calculation to obtain the first key, the authentication server encrypts, by using the first key, the information sent ¶ [0408]).
Claim 15,
	Zhu discloses wherein the shared secret is an encryption key for secure communications between the first node and each of the additional nodes (the authentication server performs calculation according to a previous session key and a previous shared key to obtain the first key ¶ [0407]… After performing calculation to obtain the first key, the authentication server encrypts, by using the first key, the information sent ¶ [0408]…Fig. 2 step 204 negotiate with terminal to respective master keys to establish an encrypted wireless network connection).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., (US 2018/0199205 A1, herein after Zhu) in view of Vaidya et al., (US 2020/0044790 A1, herein after Vaidya).
Claim 5,
	Zhu does not disclose wherein the sequence of packets is transmitted using a transport protocol without an Automatic Repeat Request (ARQ) at any network layer.
	Vaidya discloses wherein the sequence of packets is transmitted using a transport protocol without an Automatic Repeat Request (ARQ) at any network layer (In other embodiments ACK/NACK signaling may still occur with the device receiving the ACK/NACK disregarding the signals and/or intentionally refraining from retransmitting data in response to such signals and/or proceeding with transmitting additional data over the link without waiting for an ACK with respect to data that was previously transmitted on the link ¶ [0011]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhu by using the features, as taught by Vaidya in order to efficiently reduce latency by eliminating the layer of HARQ processing, ¶ [0019].
Claim 6,
	Zhu does not disclose wherein the sequence of packets is transmitted using a transport protocol that allows disabling an Automatic Repeat Request (ARQ) at all network layers.
	Vaidya discloses wherein the sequence of packets is transmitted using a transport protocol that allows disabling an Automatic Repeat Request (ARQ) at all network layers (the packet flow to which HARQ suppression is applied is a TCP/IP packet flow for which end to end packet retransmission is supported…For example in some cases ACK/NACK signaling is disabled and the processing of such signals is avoided, ¶ [0011]…).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhu by using the features, as taught by Vaidya in order to efficiently reduce latency by eliminating the layer of HARQ processing, ¶ [0019].

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., (US 2018/0199205 A1, herein after Zhu) in view of Sutivong et al., (US 2005/0281242 A1, herein after Sutivong).
 
Claim 10,
Zhu does not disclose transmitting packet error-rate messages from the second node to enable the first node to adjust at least one of a transmit power and a modulation index to achieve a target packet error rate at the second node.
Sutivong discloses transmitting packet error-rate messages from the second node to enable the first node to adjust at least one of a transmit power and a modulation index to achieve a target packet error rate at the second node (adjusted to achieve a particular level of performance, e.g., 1% packet error rate (PER). This power control scheme adjusts the amount of transmit power used for a given data transmission so that interference is minimized while still achieving the desired level of performance. In another power control scheme, the received SINR for each user is maintained within a range of SINRs. In yet another power control scheme, the received signal power for each user is maintained near a target value or within a range of values. Quasi-orthogonal multiplexing may be used with or without power control ¶ [0045, 0005]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhu by using the features, as taught by Sutivong in order to efficiently improve performance and reduce interference, ¶ [0007].

Claim 11, 
Zhu does not disclose wherein when the target packet error rate is achieved, a packet error rate observed by a potential eavesdropping node is higher than the target packet error rate at the second node.
Sutivong discloses wherein when the target packet error rate is achieved, a packet error rate observed by a potential eavesdropping node is higher than the target packet error rate at the second node (adjusted to achieve a particular level of performance, e.g., 1% packet error rate (PER). This power control scheme adjusts the amount of transmit power used for a given data transmission so that interference is minimized while still achieving the desired level of performance… each user is maintained near a target value or within a range of values. Quasi-orthogonal multiplexing may be used with or without power control ¶ [0045, 0005]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhu by using the features, as taught by Sutivong in order to efficiently improve performance and reduce interference, ¶ [0007].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., (US 2018/0199205 A1, herein after Zhu) in view of Jones et al., (US 2018/0269960 A1, herein after Jones)
Claim 12,
Zhu does not disclose an error bitmap vector including a sequence of bits indicating which packets in the sequence of packets are error-free packets.
Jones discloses an error bitmap vector including a sequence of bits indicating which packets in the sequence of packets are error-free packets (receives a first packet from a first uplink and forwards the received packet to an onboard analyzer… The onboard analyzer inspects the received first packet for errors based on the checksum and/or cyclic redundancy check (CRC) … If the received first packet is determined to be error-free, the received first packet is placed into an output stream buffer ¶ [0020]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhu by using the features, as taught by Jones in order to efficiently reduce network congestion, ¶ [0004].
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., (US 2018/0199205 A1, herein after Zhu) in view of An (US 2015/0095989 A1).
Claim 16,
	Zhu does not disclose wherein the first node is a Wi-Fi router operating in a residential mode, the shared secret is a shared password to be used by the plurality of additional nodes when connecting to the router in the residential mode.
	An discloses the first node is a Wi-Fi router operating in a residential mode, (WiFi connections are provided by wired networks, such as home ADSL and small area broadband, ¶ [0003]. Fig. 1 Item 30 wireless network (interpreted as Wi-FI access point). one or more wireless networks (e.g., using a WiFi adapter ¶ [0081]) the shared secret is a shared password to be used by the plurality of additional nodes when connecting to the router in the residential mode (the WiFi password can be shared with other users ¶ [0004]. allowing any user who has obtained the WiFi password to freely share it with other users, ¶ [0005]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhu by using the features, as taught by An in order to effectively attempt to enable the login password sharing feature for wireless network, ¶ [0062].
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al., (US 2015/0095989 A1, herein after An) in view of Lee et al., (US 2015/0172061 A1, herein after Lee).
Claim 17,
	An discloses a Wi-Fi access point (Fig. 1 Item 30 wireless network (interpreted as Wi-FI access point). one or more wireless networks (e.g., using a WiFi adapter 
¶ [0081]) comprising: a first radio, wherein the first radio is configured to operate in a residential mode with a shared password for all of a first plurality of client devices (the WiFi password can be shared with other users ¶ [0004]. allowing any user who has obtained the WiFi password to freely share it with other users, ¶ [0005]).
	An does not disclose a second radio configured to operate in an enterprise mode with a separate password for each of a second plurality of client devices uniquely identified by a respective signature that corresponds to a login name of the client device for the enterprise mode.
Lee discloses a second radio configured to operate in an enterprise mode with a separate password for each of a second plurality of client devices uniquely identified by a respective signature that corresponds to a login name of the client device for the enterprise mode (The mobile terminal is connected to the 1st device, via Wi-Fi…The 1st device encrypts the digital signature information of the 1st device by the private key of the 1st device and transmits the encrypted digital signature information to the mobile terminal via Wi-Fi at operation S625. The digital signature information may include a device signature, ¶ [0058]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of An by using the features, as taught by Lee in order to efficiently increase user convenience and decrease authentication time, abstract.
Claim 18,
	An discloses wherein the second radio is associated with a Radius server that stores the corresponding login name of each of the second plurality of client devices for connection in the enterprise mode ([0064] The authentication code included in the feedback response is compared to the newly configured login password that was previously generated and stored by the server to verify that the user of the terminal is an administrative user who was able to successfully change the login password of the wireless network to the authentication code provided by the server ¶ [0064]).
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jilani et al., (US 2017/0214608 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473